Citation Nr: 0926036	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for macrocytic anemia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1944 to June 
1946 in the United States Navy.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
macrocytic anemia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  This is not at issue in the current claim as the 
Veteran's claim is for macrocytic anemia.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  38 
C.F.R. § 3.311(b) further states that, if a veteran has one 
of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

The Veteran contends that he developed macrocytic anemia as a 
result of being exposed to radiation while serving in the 
waters around Japan in the months following the atomic 
bombing of Nagasaki and Hiroshima.

A VA physician's assistant (PA) has opined that the claimed 
anemia may be due to radiation exposure while serving in 
Japan.  In December 2004, the PA generally opined that being 
in Japan after the atomic bombs were dropped may or may not 
have a bearing on the Veteran's chronic refractory anemia.  
In a June 2006 examination, the PA provisionally stated that 
he suspected that it was possible that the Veteran's 
radiation exposure during World War II while stationed in 
Japan may have impacted unfavorably upon his bone marrow and 
red blood cell production; but indicated this was unverified.  
This may be interpreted as competent medical evidence that 
his claimed condition is a radiogenic disease under 38 C.F.R. 
§ 3.311.

The current record does not document the Veteran's exposure 
to ionizing radiation in service.  He does not appear to have 
participated in a "radiation risk activity" inasmuch as it 
does not appear that his ship was in the vicinity of Nagasaki 
or Hiroshima.  Cf. 38 C.F.R. § 3.309(d)(3).  In addition, 
anemia is not one of the listed radiogenic diseases at 38 
C.F.R. § 3.311(b) or diseases subject to presumptive service 
connection under 38 C.F.R. § 3.309(d).  "Radiogenic 
disease," however, is defined as a disease that may be 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The 
PA opinions provide evidence that anemia may be induced by 
ionizing radiation, and arguably trigger a duty to undertake 
the development laid out in 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or AMC should obtain an 
estimate of the Veteran's radiation 
exposure from the Defense Department or 
other sources as outlined in 38 C.F.R. 
§ 3.311(a)(2)(ii)(iii) (2009).

2.  If a radiation dose estimate report 
indicates that the Veteran was in fact 
exposed to ionizing radiation as a result 
of his service aboard the USS Webster, the 
case should be forwarded to the Under 
Secretary for Benefits to obtain an 
independent opinion as to the likelihood 
that the claimed anemia at least as likely 
as not resulted from in-service radiation 
exposure.

3.  If any benefit on appeal remains 
denied, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

